DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 17/405,029. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/405,029 require a composition comprising an acid, a modifying agent selected from the group comprising triethanolamine (i.e., a compound containing an amine group), and a peroxide (copending claim 1), 
wherein the acid is sulfuric acid (copending claim 13);
wherein the acid and the modifying agent are present in a molar ratio ranging from 1:1 to 10:1 (copending claims 10-12).
While the copending claims do not explicitly recite wherein the composition is an aqueous acidic composition, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 
Consistent with the above underlined portion of the MPEP citation, attention is drawn to the last paragraph of page 14 of the specification of copending application 17/405,029 which discloses the experiments carried out using an aqueous acidic composition according to a preferred embodiment of the present invention. Therefore, it would have been obvious for one of ordinary skill in the art that the composition of the copending claims is an aqueous acidic composition and thereby arrive at the present invention from the copending application.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of copending Application No. 17/405,028. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/405,028 require a composition comprising an acid, a modifying agent selected from the group comprising triethanolamine (i.e., a compound containing an amine group), and a peroxide (copending claim 1), 
wherein the acid is sulfuric acid (copending claim 10);
wherein the acid and the modifying agent are present in a molar ratio ranging from 1:1 to 10:1 (copending claim 9).
While the copending claims do not explicitly recite wherein the composition is an aqueous acidic composition, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 
Consistent with the above underlined portion of the MPEP citation, attention is drawn to the first paragraph of page 13 of the specification of copending application 17/405,028 which discloses the experiments carried out using an aqueous acidic composition according to a preferred embodiment of the present invention. Therefore, it would have been obvious for one of ordinary skill in the art that the composition of the copending claims is an aqueous acidic composition and thereby arrive at the present invention from the copending application.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of copending Application No. 17/405,031. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/405,031 require a composition comprising an acid, a modifying agent selected from the group comprising triethanolamine (i.e., a compound containing an amine group), and a peroxide (copending claim 1), 
wherein the acid is sulfuric acid (copending claim 10);
wherein the acid and the modifying agent are present in a molar ratio ranging from 1:1 to 10:1 (copending claims 7-9).
While the copending claims do not explicitly recite wherein the composition is an aqueous acidic composition, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 
Consistent with the above underlined portion of the MPEP citation, attention is drawn to the last paragraph of page 11 of the specification of copending application 17/405,031 which discloses the experiments carried out using an aqueous acidic composition according to a preferred embodiment of the present invention. Therefore, it would have been obvious for one of ordinary skill in the art that the composition of the copending claims is an aqueous acidic composition and thereby arrive at the present invention from the copending application.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8-11 of copending Application No. 17/405,026. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/405,026 require a composition comprising an acid and a peroxide (copending claim 1), 
wherein the composition further comprises a modifying agent selected from the group comprising triethanolamine (i.e., a compound containing an amine group) (copending claim 2),
wherein the acid is sulfuric acid (copending claim 11);
wherein the acid and the modifying agent are present in a molar ratio ranging from 1:1 to 10:1 (copending claims 8-10).
While the copending claims do not explicitly recite wherein the composition is an aqueous acidic composition, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 
Consistent with the above underlined portion of the MPEP citation, attention is drawn to the second to last paragraph of page 10 of the specification of copending application 17/405,026 which discloses the experiments carried out using an aqueous acidic composition according to a preferred embodiment of the present invention. Therefore, it would have been obvious for one of ordinary skill in the art that the composition of the copending claims is an aqueous acidic composition and thereby arrive at the present invention from the copending application.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/338,361. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/338,361 require a modified aqueous acid composition comprising sulfuric acid, a compound comprising an amine moiety and a sulfonic acid moiety (i.e., modifying agent comprising a compound containing an amine group), and a peroxide (copending claim 1).

Claims 1-4, 6-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 13, and 15-17 of copending Application No. 17/187,122. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/187,122 require a modified aqueous acid composition comprising sulfuric acid, a compound comprising an amine moiety and a sulfonic acid moiety (i.e., modifying agent comprising a compound containing an amine group), and a peroxide (copending claims 1 and 13);
wherein said sulfuric acid, said compound comprising an amine moiety and a sulfonic acid moiety, and said peroxide are present in the composition in a molar ratio of no less 1:1:1 and no more than 15:1:1 (i.e., sulfuric acid and compound containing an amine group are present in a molar ratio ranging from 1:1 to 15:1, which overlaps with the claimed range) (copending claims 1-2, 9, 11, and 13).
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

The present claims further require an aqueous composition for use in the processing and depolymerisation of cellulose from a plant source, wherein said composition comprises sulfuric acid present in an amount ranging from 20 - 80 wt% of the total weight of the composition, a modifying agent comprising a compound containing an amine group, and a peroxide, wherein the sulfuric acid and the compound containing an amine group are present in a mole ratio ranging from 2:1 to 28:1.
The copending claims of 17/187,122 require an aqueous composition comprising sulfuric acid present in the composition in an amount ranging from 20-70 wt% of the total weight of the composition, or 40-80wt% of the total weight of the composition, a compound comprising an amine moiety and a sulfonic acid moiety (i.e., modifying agent comprising a compound containing an amine group) selected from taurine (i.e., primary amine with molecular weight of 125.15 g/mol, which is below 300 g/mol), taurine derivatives, and taurine-related compounds, and a peroxide, wherein said sulfuric acid and said compound comprising an amine moiety and a sulfonic acid moiety are present in the composition in a mole ratio ranging from 3:1 to 15:1, and wherein said composition is suitable for breaking down cellulose (i.e., depolymerisation of cellulose) in a plant biomass source (copending claims 1-2, 4, 9-11, 13), wherein said peroxide is hydrogen peroxide (copending claim 17).
 
	Alternatively, the recitation in the claims that the aqueous composition is “for use in the processing and depolymerisation of cellulose from a plant source” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that the copending claims of 17/187,122 require the aqueous composition as presently claimed, it is clear that the composition of copending application 17/187,122  would be capable of performing the intended use, i.e. for use in the processing and depolymerisation of cellulose from a plant source, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9, and 15 of copending Application No. 17/187,247. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The present claims require an aqueous acidic composition comprising sulfuric acid, a modifying agent comprising a compound containing an amine group and a peroxide.
The copending claims of 17/187, 247 require an aqueous acidic composition comprising sulfuric acid, a compound comprising an amine moiety, and a peroxide (copending claims 1 and 15), 
wherein the sulfuric acid, compound comprising an amine moiety, and compound comprising a sulfonic acid moiety are present in the composition in a molar ratio ranging from 28:1:1 to 2:1:1 (i.e., molar ratio of sulfuric acid to compound comprising an amine group is from 28:1 to 2:1) (copending claims 3 and 15);
wherein said compound comprising an amine moiety is selected from monoethanolamine, diethanolamine, triethanolamine, and combinations thereof (copending claims 8 and 9).

The present claims further require an aqueous composition for use in the processing and depolymerisation of cellulose from a plant source, wherein said composition comprises sulfuric acid present in an amount ranging from 20 - 80 wt% of the total weight of the composition, a modifying agent comprising a compound containing an amine group, and a peroxide, wherein the sulfuric acid and the compound containing an amine group are present in a mole ratio ranging from 2:1 to 28:1.
The copending claims of 17/187, 247 require an aqueous composition comprising sulfuric acid present in the composition in an amount ranging from 20-70 wt% of the total weight of the composition, a compound comprising an amine moiety, and a peroxide, wherein said sulfuric acid, said compound comprising an amine moiety, and said compound comprising a sulfonic acid moiety are present in the composition in a molar ratio ranging from 2:1:1 to 28:1:1 (i.e., molar ratio of sulfuric acid to compound comprising an amine group is from 2:1 to 28:1), wherein said composition is suitable for processing and depolymerizing cellulose in a plant source (copending claims 1, 3, and 15).
As set forth in MPEP 2144.05, in the case where the claimed concentration of sulfuric acid range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The copending claims of 17/187,247 further require the composition according to copending claim 1, wherein said compound comprising an amine moiety has a molecular weight of less than 300 g/mol, is a tertiary amine, and is an alkanolamine selected from monoethanolamine, diethanolamine, triethanolamine, and combinations thereof (copending claims 4 and 6-9).
	While the copending claims do not explicitly recite wherein an aqueous composition comprising a sulfuric acid present in an amount ranging from 20-80 wt% of the total weight of the composition and a modifying agent comprising a compound containing an amine group, wherein said compound containing an amine group has a molecular weight below 300 g/mol, is a tertiary amine, is selected from the group consisting of primary amine; secondary amine; tertiary amine; and combinations thereof, and/or is selected from the group consisting of triethanolamine, diethanolamine, monoethanolamine, pyrrolidine, ethylenediamine, diethylamine, triethylamine, DIPEA, Cyclohexylamine, piperidine, morpholine, DBU, benzylamine, and combinations thereof, and wherein the peroxide is hydrogen peroxide, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, with respect to the difference, attention is drawn to paragraph [0046] of the copending specification, which discloses using 3,409 g sulfuric acid (93%), 444g methanesulfonic acid, 482g triethanolamine (i.e., compound comprising an amine moiety; a tertiary amine; molecular weight below 300 mol/g) and 3,665 g hydrogen peroxide solution for the aqueous composition (i.e., using 39.6 wt% sulfuric acid based on the total weight of the composition). Therefore, it would have been obvious to one of ordinary skill in the art to use triethanolamine as the compound comprising an amine moiety and hydrogen peroxide as the peroxide of copending claim 15, and thereby arrive at the present invention from the copending application. 

These are a provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Election/Restrictions
Applicant’s election of 1-11 in the reply filed on 07/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/31/2022.

Information Disclosure Statement
The listing of references in the specification (i.e., page 2, paragraph 3 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
It is noted that the Abstract of record comprises less than 50 words. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 6 is objected to because of the following informalities:  
It is suggested to amend “depolymerisation” to “depolymerization” in line 1 of claim 6. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The molar ratio of sulfuric acid and said compound containing an amine group is rendered indefinite by the use of the term "approximately" in claim 4.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (CN 108624237 A; hereinafter He).
	The Examiner has provided a machine translation of CN 108624237 A. The citations of the prior art in this rejection refer to the machine translation.
Regarding claims 1 and 5, He teaches a chemical polishing slurry (i.e., composition) comprising a sulfuric acid solution, an aqueous solution of hydrogen peroxide, a wetting agent, such as  triethanolamine, diethanolamine, or monoethanolamine, and deionized water (i.e., the chemical polishing slurry is an aqueous composition) (He, page 1, ‘Summary of the invention’, third paragraph; page 2, third paragraph; claims 1 and 5; Examples 1-6), 
wherein the chemical polishing slurry has a pH of 0.5 to 3 (i.e., the chemical polishing slurry is an acidic composition) (He, page 2, paragraph 7; claim 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 108624237 A; hereinafter He), in view of evidence by Dow: Ethanolamines (hereinafter Dow), PubChem: Ethanolamine (Compound) (hereinafter PubChem), Coastal Chemical: Diethanolamine (DEA) Secondary Amine (hereinafter Coastal Chem), and The Chemical Company: Triethanolamine (TEA, TEOA) (hereinafter TCC).
	The Examiner has provided a machine translation of CN 108624237 A. The citations of the prior art in this rejection refer to the machine translation.
Regarding claims 2-4, He teaches all of the limitations of claim 1 as rejected above. He further discloses wherein the chemical polishing slurry (i.e., aqueous acidic composition) comprises 1 to 15% by weight of a sulfuric acid solution and 0.1 to 5 wt% wetting agent (i.e., modifying agent; compound containing an amine group) (He, page 1, ‘Summary of the invention’, third paragraph; claim 1; Examples 1-6),
wherein the mass fraction of sulfuric acid in the sulfuric acid solution is 98% (He, page 1, ‘Summary of the invention’, fourth paragraph; Examples 1-6).
While He does not explicitly disclose wherein the sulfuric acid and said compound containing an amine group are present in a molar ratio ranging from 28:1 to 2:1, from 20:1 to 5:1, or approximately 10:1, as presently claimed, it would have been obvious to one of ordinary skill in the art that the molar ratio of sulfuric acid to wetting agent (i.e., compound containing an amine) of He would overlap with the presently claimed sulfuric acid and compound containing an amine group molar ratios, and thereby arrive at the claimed invention. 
For example, if triethanolamine is used as the wetting agent (He, page 2, third paragraph; claim 5; Examples 1-6), the chemical polishing slurry comprising 1 to 15% by weight of a sulfuric acid solution comprising 98% by mass sulfuric acid and 0.1 to 5 wt% wetting agent would have a sulfuric acid to wetting agent molar ratio of 0.3:1 to 228:1, which encompasses the claimed range (i.e., the molecular weight of sulfuric acid (SA) is 98.08 g/mol; the molecular weight of triethanolamine (TEOA) is 149.19 g/mol; [(0.98 × 1 g SA) / 5 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 0.3 mol SA/ mol TEOA; [(0.98 × 15 g SA) / 0.1 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 228 mol SA/ mol TEOA). 
Further, He teaches Example 2 using a sulfuric acid (98%) 150 g and triethanolamine 25 g (He, Example 2), which is a sulfuric acid to triethanolamine molar ratio of 8.94:1, and Example 3 using a sulfuric acid (98%) 120 g and triethanolamine 15 g (He, Example 3), which is a sulfuric acid to triethanolamine molar ratio of 11.93:1 (i.e., meets claimed ratios; approximately 10:1; [(0.98 × 150 g SA) / 25 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 8.94 mol SA/ mol TEOA in Example 2; [(0.98 × 120 g SA) / 15 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 11.93 mol SA/ mol TEOA in Example 3).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claims 6-11, He teaches a chemical polishing slurry (i.e., composition) comprising a sulfuric acid solution, an aqueous solution of hydrogen peroxide, a wetting agent, such as triethanolamine, diethanolamine, or monoethanolamine, and deionized water (i.e., the chemical polishing slurry is an aqueous composition) (He, page 1, ‘Summary of the invention’, third paragraph; page 2, third paragraph; claims 1 and 5; Examples 1-6), 
wherein the chemical polishing slurry (i.e., aqueous acidic composition) comprises 1 to 15% by weight of a sulfuric acid solution and 0.1 to 5 wt% wetting agent (i.e., modifying agent; compound containing an amine group) (He, page 1, ‘Summary of the invention’, third paragraph; claim 1; Examples 1-6), wherein the mass fraction of sulfuric acid in the sulfuric acid solution is 98% (He, page 1, ‘Summary of the invention’, fourth paragraph; Examples 1-6);
wherein monoethanolamine has a molecular weight of 61.08, diethanolamine has a molecular weight of 105.14, and triethanolamine has a molecular weight of 149.19, as evidenced by Dow (i.e., compound containing an amine group has a molecular weight below 300 g/mol);
wherein monoethanolamine is a primary amine as evidenced by PubChem, diethanolamine is a secondary amine as evidenced by Coastal Chem, and triethanolamine is a tertiary amine as evidenced by TCC (i.e., compound containing an amine is selected from the group consisting of primary amine, secondary amine, tertiary amine and combinations thereof).
Regarding claim 6, while He does not explicitly disclose wherein the sulfuric acid and said compound containing an amine group are present in a molar ratio ranging from 2:1 to 28:1, as presently claimed, it would have been obvious to one of ordinary skill in the art that the molar ratio of sulfuric acid to wetting agent (i.e., compound containing an amine) of He would overlap with the presently claimed sulfuric acid and compound containing an amine group molar ratios, and thereby arrive at the claimed invention. 
For example, if triethanolamine is used as the wetting agent (He, page 2, third paragraph; claim 5; Examples 1-6), the chemical polishing slurry comprising 1 to 15% by weight of a sulfuric acid solution comprising 98% by mass sulfuric acid and 0.1 to 5 wt% wetting agent would have a sulfuric acid to wetting agent molar ratio of 0.3:1 to 228:1, which encompasses the claimed range (i.e., the molecular weight of sulfuric acid (SA) is 98.08 g/mol; the molecular weight of triethanolamine (TEOA) is 149.19 g/mol; [(0.98 × 1 g SA) / 5 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 0.3 mol SA/ mol TEOA; [(0.98 × 15 g SA) / 0.1 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 228 mol SA/ mol TEOA). 
Further, He teaches Example 2 using a sulfuric acid (98%) 150 g and triethanolamine 25 g (He, Example 2), which is a sulfuric acid to triethanolamine molar ratio of 8.94:1, and Example 3 using a sulfuric acid (98%) 120 g and triethanolamine 15 g (He, Example 3), which is a sulfuric acid to triethanolamine molar ratio of 11.93:1 (i.e., meets claimed molar ratio; [(0.98 × 150 g SA) / 25 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 8.94 mol SA/ mol TEOA in Example 2; [(0.98 × 120 g SA) / 15 g TEOA] × (149.19 g/mol TEOA) / (98.08 g/mol SA) = 11.93 mol SA/ mol TEOA in Example 3).


Further regarding claim 6, the sulfuric acid concentration in the chemical polishing slurry taught by He, which includes 14.7% by weight sulfuric acid (He, page 1, ‘Summary of the invention’, third and fourth paragraphs; Example 2) (i.e., 15% by weight sulfuric acid solution; mass fraction of sulfuric acid in the sulfuric acid solution is 98%) is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
As set forth in MPEP 2144.05, in the case where the claimed molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Additionally regarding claim 6, while He does not explicitly disclose that the chemical polishing slurry is for use in the processing and depolymerisation of cellulose from a plant source, the recitation in the claims that the aqueous composition is “for use in the processing and depolymerisation of cellulose from a plant source” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that He discloses the chemical polishing slurry (i.e., aqueous composition) as presently claimed, it is clear that the chemical polishing slurry of He would be capable of performing the intended use, i.e. the chemical polishing slurry, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/9/22